Citation Nr: 0200267	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  96-31 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
postoperative duodenal ulcer with history of 
pseudodiverticulum, pyloroplasty, bilateral vagotomy, 
antrectomy, and Billroth I anastomosis, with post-
gastrectomy dumping syndrome.

2. Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from February 
24, 1963 to August 23, 1963, and on active duty from August 
30, 1963 to September 17, 1965.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO denied the claims of an increased (compensable) 
evaluation for residuals of postoperative duodenal ulcers and 
a TDIU.  The RO also determined that clear and unmistakable 
error (CUE) had not been made in the October 1980 RO 
decision, which reduced the evaluation of duodenal ulcers 
from 30 percent to noncompensable, effective January 1, 1981.  

In January 1998, the Board remanded these issues for 
additional development.  Pursuant to the remand order, the RO 
readjudicated the CUE claim by virtue of its June 1998 
decision, which restored the 30 percent evaluation for 
duodenal ulcers, effective January 1, 1981.  By rating 
decision dated July 2001, the evaluation of duodenal ulcers 
was increased to 40 percent, effective January 3, 1995. 

The Board notes that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In this case, the veteran stated in his VA Form 9 
that he felt he was entitled to an evaluation possibly in 
excess of 40 percent, and his accredited representative 
submitted a statement as recently as October 2001, which 
listed the evaluation of duodenal ulcers as a pending claim.  
Therefore, the issue of an increased evaluation for duodenal 
ulcers, currently evaluated as 40 percent disabling, remains 
before the Board.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The competent and probative evidence more closely 
approximates the criteria for a severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia.  

3. The competent and probative evidence of record shows that 
the veteran's service-connected duodenal ulcers render him 
unable to secure or maintain substantially gainful 
employment.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent evaluation for duodenal 
ulcers have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Codes 7305, 7308, 7348 (2001); 66 Fed. Reg. 
29,486, 29, 489 (effective July 2, 2001) (to be codified 
at 38 C.F.R. § 4.114).

2. The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In addition to duodenal ulcers, the veteran is service-
connected for tonsillectomy, evaluated as noncompensable.  

The veteran filed a claim for increased compensation benefits 
on July 3, 1995.  

The veteran has been incarcerated multiple times by the Texas 
Department of Criminal Justice, where he was confined during 
the following periods:  February 1976 to February 1978, 
August 1984 to November 1984, September 1986 to November 
1986, September 1990 to June 1992, and November 1994 to no 
later than February 1999.

March and June 1996 health evaluations during incarceration 
indicated the veteran had no gastrointestinal problems.  
There was no distention, constipation, diarrhea, nausea, 
vomiting, or abdominal pain.  Clinical notes from 1998 onward 
reflect significant complaints of lumbar pain and associated 
requests for prescriptive medication to relieve the 
orthopedic pain.  Although minimal, these records are also 
positive for gastrointestinal complaints during the last 
several years of confinement.   

VA conducted a stomach, duodenum, and peritoneal adhesions 
examination in May 1998.  The examiner noted that he 
conducted the examination at the Texas Department of 
Corrections, where the veteran was an inmate.  The examiner 
added that he had access to and reviewed the medical files 
maintained at the correctional facility, as well as both 
volumes of the claims file.    

According to the examiner, the correctional facility medical 
records were pertinent for repeated notes of prescriptions 
for antacids, amitriptyline, Tagamet, salicylate, and 
ibuprofen.  There were notations referencing additional 
health problems, but they were not related to his service 
connected disabilities, such as his 1997 hospitalization for 
cervical spondylosis.  

The veteran weighed 242 pounds at 6'9", and this showed that 
he was gaining weight, according to the examiner's review of 
the record.  The abdomen was generally within normally 
limits, with the exception of slight midepigastric tenderness 
and moderately increased bowel sounds.  

Computerized tomographic (CT) scans were conducted in June 
1999, due to complaints of abdominal and pelvic pain.  
Findings showed postoperative changes in the upper abdomen, 
but it was an otherwise unremarkable examination.  There was 
no evidence of obstruction, diverticulitis, or other 
inflammatory or infectious process.  

A Social Security Administration (SSA) orthopedic evaluation 
conducted in June 1999 noted that a review of the 
gastrointestinal system was negative.  The veteran's job 
history indicated that he had last worked in 1992 for Sears 
as a delivery person.   

Audie Murphy VA Clinic records show a September 1999 biopsy 
was taken from the veteran's stomach, which revealed mild 
chronic gastritis and intestinal metaplasia.  The duodenum 
was normal.  In November 1999, nuclear medicine testing 
disclosed rapid gastric-emptying, i.e., dumping syndrome.  

In August 2000, the SSA issued a Title XVI supplemental 
security income disability decision, which determined the 
veteran was disabled on the basis of his inability to perform 
substantial gainful activity.  The analysis considered his 
vocational factors (which included his advanced age of 55 and 
his 9th grade education) within the context of the severity 
of his medically determinable impairments, which include 
degenerative disc disease, Paget's disease, diabetes, 
neuropathy, and diverticulitis.  

In September 2000, the veteran and his representative 
attended a personal hearing before a Hearing Officer at the 
RO.  The representative argued that the SSA decision 
demonstrated a TDIU was warranted in the present case.  The 
veteran testified that he has restrictions bending and 
reaching due to tightness in his stomach.  He said he cannot 
perform heavy lifting and experiences shortness of breath as 
a result of his gastrointestinal surgeries.  He said these 
limitations, along with frequent diarrhea and gas, restrict 
his ability to work.  According to his testimony, he "ends 
up working four or five months and [his] stomach conditions 
cause [him] to lose [his] jobs."   

Corpus Christi VA Outpatient Clinic records beginning in 
January 1999 show mainly orthopedic treatment for recurring 
complaints of back pain.  In July 1999, the veteran reported 
persistent, severe back pain with a history of back injury in 
1992, the year he last worked.  A September 2000 progress 
note indicates a primary diagnosis of degenerative disc 
disease and secondary diagnoses of Paget's disease, Hepatitis 
C, and diabetes mellitus.  In yet another assessment, chronic 
obstructive pulmonary disease was diagnosed, with notation 
the veteran is a smoker.

Regarding the veteran's numerous complaints, progress notes 
from Corpus Christi reflect conservative treatment, such as 
dietary monitoring to reduce weight.  In June 1999, he 
weighed 265 pounds.  Several progress notes indicate poor 
attendance for treatment of his various conditions, and 
surgical intervention was offered by treating physicians but 
declined by the veteran.   

An independent medical examination was conducted in May 2001 
by a gastroenterologist.  The veteran complained of constant 
pain in the abdomen, dumping, daily nausea and diarrhea, 
tightness, bloating, and stomach gas for "the last 10 years 
... nonstop."  

The veteran's complaints at the time of examination were that 
his stomach pain had worsened in the last two to three years, 
with heightened pain after eating, eventually relieved by 
Oxycodone.  The pain was frequently associated with nausea 
and/or vomiting.  He also described alterations in his bowel 
habits, consisting of frequent diarrhea, especially in the 
morning, followed by periods of constipation requiring stool 
softeners.  He further described episodes of hematemesis, 
vomiting up small amounts of blood and blood clots.  
Apparently this had happened approximately four times from 
March 2000 to March 2001.  Oxycodone reportedly relieved his 
pain with success but left him feeling drowsy and unable to 
function normally.  

On examination, the veteran weighed 234 pounds.  The examiner 
noted that his last documented weight at the VA clinic in 
June 2000 was also 234 pounds.  He was described as well 
developed and well nourished.  The abdomen was not distended, 
but bowel sounds were mildly increased.  Stool for hemoccult 
was negative.  An upper gastrointestinal series showed no 
evidence of an ulcer or neoplasm, and the proximal small 
bowel appeared normal.  


The examiner concluded the veteran's cumulative 
gastrointestinal disorder does not cause significant 
malnutrition because his current body habit and documented 
stable weight indicate otherwise.  The examiner also opined 
there was no significant anemia because the records reflect a 
history of minimal hematemesis.  

In his conclusion the examiner noted that the symptoms stated 
by the veteran of chronic abdominal pain precipitated by 
meals and physical activities, appearing daily, and 
associated with abdominal bloating, frequent nausea/vomiting, 
with occasional hematemesis, and diarrhea are consistent with 
diagnosis of "Post gastrectomy dumping syndrome secondary to 
his previous gastrectomy for duodenal ulcer."  The examiner 
further noted that the symptoms appear to be severe enough to 
constitute significant disability and prevent the veteran 
from obtaining or keeping gainful employment.  

The examiner recorded that the original cause of the 
veteran's surgeries including bilateral vagotomy, partial 
gastrectomy and Billroth I gastroduodenostomy, and 
exploratory laparotomy with enterolysis of adhesions is his 
service-connected duodenal ulcer.  The examiner's conclusion 
was that his present condition and disability is indeed 
related and caused by his service-connected duodenal ulcer.

Based primarily on the results of the May 2001 examination, 
the RO increased the evaluation of duodenal ulcers in July 
2001 from 30 percent to 40 percent.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  The evaluation, however, of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

An appellant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
appellant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where a law or regulation changes after the claim has been 
filed, the version more favorable to the veteran applies 
absent any congressional intent.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The criteria for rating diseases of the 
digestive system were recently amended.  These changes, 
however, only affect the evaluation of liver disorders and 
diseases.  See 66 Fed. Reg. 29,486-29,489 (effective July 2, 
2001) (to be codified at 38 C.F.R. § 4.114).  

Ratings under the digestive system, Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code, which reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies. Karnas, supra. 

In this case, however, all relevant facts pertaining to the 
claims have been properly developed, and no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by VCAA.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board remanded the matter for additional development in 
January 1998, to include obtaining the veteran's SSA records, 
VA and private facility treatment records, and Vocational, 
Rehabilitation and Educational folder (VR&E).  His SSA 
records have been associated with the claims file.  He 
identified treatment at two VA facilities, and these records 
have been obtained and associated with the claims file.  His 
medical records from his periods of incarceration have also 
been associated with the claims file.

The only evidence VA could not obtain was the VR&E folder, 
and in this respect the record contains reports that VA 
attempted to obtain these retired records from the Federal 
Records Center and was unsuccessful on more than one 
occasion.  The July 2001 supplemental statement of the case 
notified the veteran in sufficient detail of these failed 
attempts.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(e)).  

As indicated in the Board's remand, the veteran is entitled 
to an assessment by a professional of his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  The June 1999 
examination conducted at the correctional facility by a 
certified rehabilitation and occupational therapist, as well 
as the May 2001 examination, fulfills this requirement.  


Additionally, the May 2001 VA examination adequately presents 
the current level of disability, such that reexamination is 
not required.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95.

The veteran has been notified of his procedural and appellate 
rights.  As evidenced by the rating decisions, statements of 
the case, supplemental statements of the case, and various 
development letters, the RO has also provided him with notice 
of the laws and regulations pertaining to increased 
evaluations and a TDIU.  The Board notes that during the 
appeal process, he has exercised nearly all of his appellate 
rights.  

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by 
both his attendance at a hearing in September 2000 and the 
submission of evidence and argument as recently as October 
2001.   

In sum, the Board has evaluated the veteran's claims in light 
of the duty to assist and notice provisions of the VCAA and 
finds that all relevant provisions have been met, considering 
the facts of this case, as set forth.  

The Board finds that the duty to assist in the collection of 
evidence has been completed as defined in the new 
regulations, and no additional notification from VA prior to 
adjudication is necessary. 

The Board also finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to him under this new law.  The 
Board has been afforded the opportunity to apply the VCAA 
pursuant to the new implementing regulations and the Court's 
recent interpretation of the law.  See Holliday v. Principi, 
14 Vet. App. 280 (2001).

Moreover, the Board has granted the TDIU claim.  Likewise, 
the Board has granted the increased evaluation claim to the 
maximum available benefit allowed by law and regulation.  AB, 
supra.  The highest evaluation possible under the applicable 
diagnostic code allows for a maximum evaluation of 60 
percent, and this has been awarded, as discussed below.  See 
38 C.F.R. § 4.114, Diagnostic Code 7308.  Both claims having 
been satisfied, the potential need for any additional 
development has been rendered moot.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claims by the RO under the new law would only serve to 
further delay resolution of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Increased Evaluation

The RO increased the evaluation of duodenal ulcers from 30 
percent to 40 percent, effective January 1, 1995.  The 
veteran has stated that his ulcer disorder worsened during 
the last few years.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board will thus consider whether the current 
level of disability warrants assignment of more than a 40 
percent evaluation, as mandated by the Court in Francisco, 
supra; Cf., Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

The Board finds that the preponderance of the evidence is in 
favor of an evaluation in excess of 40 percent.  The 
probative evidence of record shows duodenal ulcer 
symptomatology consistent with the next higher evaluation of 
60 percent.




At the outset, the Board notes that the veteran's 
gastrointestinal disorder has been recharacterized as stated 
on the title page to account for several complications 
requiring surgical intervention.  As noted in the Board's 
January 1998 remand, the inclusion of previously unconsidered 
diagnoses and gastrointestinal symptoms raises the potential 
for additional review of coexisting abdominal conditions 
under provisions such as 38 C.F.R. § 4.110 and 4.111, for 
example.  

The Board has considered all relevant regulations and 
Diagnostic Codes pertaining to the digestive system and finds 
that Diagnostic Code 7308 reflects the predominant disability 
picture, particularly in light of the veteran's testimony and 
statements to physicians.  Furthermore, the Board finds other 
related Diagnostic Codes to be less advantageous to the 
veteran's claim.  For instance, evaluation under vagotomy 
with pyloroplasty cannot be evaluated higher than the current 
40 percent.  38 C.F.R. § 4.114, Diagnostic Code 7348.  
Therefore, a single evaluation will be assigned under 
Diagnostic Code 7308, consistent with the RO's decision.  
38 C.F.R. §§ 4.113, 4.114.

Duodenal ulcers are currently evaluated as 40 percent 
disabling, which equates to infrequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  For the next higher 
evaluation of 60 percent under Diagnostic Code 7308, there 
must be nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 
7308.

The current level of disability, as documented by the record, 
reveals a significant question as to which of two evaluations 
shall be applied.  38 C.F.R. §  4.7.  There is competent and 
probative evidence demonstrating the claim warrants either a 
continuation of the current 40 percent or an increase to a 60 
percent evaluation.

Several examinations in 1996 during the veteran's confinement 
at a correctional facility report entirely no 
gastrointestinal complaints or symptoms.  Although the 
majority of his treatment throughout the last seven years has 
been during his incarceration, his ulcer-related complaints 
were relatively minimal, particularly in comparison with 
other problems, such as his lumbar pain.   

The competent and probative evidence is in dispute regarding 
weight loss.  The veteran reported to the May 2001 examiner 
that he had a weight loss of 35 pounds during a 6-week 
period, but this was unsubstantiated by the record.  In May 
1998, the veteran weighed 242 pounds.  In June 2000, he 
weighed 234 pounds, the same weight the May 2001 examiner 
assessed.  

The Board, however, notes that a closer review of the claims 
file suggests that there may in fact be weight loss related 
to his gastrointestinal disorder.    In June 1999, he weighed 
265 pounds and was placed on a diet.  The same month he was 
placed on this diet, he was seen elsewhere for abdominal 
complaints.  Five months later, when he weighed approximately 
30 pounds less, gastric dumping syndrome was diagnosed.  

The veteran cannot offer a medical opinion as to causation 
and etiology, but he can provide statements as to his 
complaints and observable symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's complaints at the 
May 2001 examination can be viewed as competent evidence 
consistent with a 60 percent evaluation, given the reported 
frequency of his nausea and diarrhea.

The Board accords moderate probative value to his statements 
because they are not entirely consistent with his reports to 
various treating and examining physicians.  Most examinations 
within the last several years document a generally 
unremarkable digestive system.  Furthermore, he notes the 
success of Oxycodone in curbing his symptoms.  

In addition to questions regarding his weight loss, the 
competent and probative evidence is in relative equipoise 
regarding the presence of anemia and malnutrition.  Although 
several physicians have described the veteran as a well 
developed, well nourished individual, the SSA disability 
decision, his continuing treatment for digestive disorders 
during incarceration, and the May 2001 medical opinion that 
his ulcer disorder is "severe" all suggest significant 
symptomatology.    

Indeed, the May 2001 gastroenterologist opined the veteran's 
ulcer disorder does not cause significant malnutrition or 
anemia.  Nevertheless, the balance of his opinion more 
closely approximates the criteria for a 60 percent 
evaluation.  38 C.F.R. § 4.7; 38 C.F.R. § 4.114, Diagnostic 
Code 7308.  As it is thorough and consistent with other 
substantial evidence of record, the Board accords significant 
probative value to this opinion.  

In sum, the disability picture more nearly approximates a 
severe, rather than moderate, postgastrectomy syndrome.  The 
veteran's ulcer disorder primarily establishes nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  Therefore, the criteria for maximum schedular 
evaluation of 60 percent have been met.  

The evidence being in approximate balance, the veteran is 
entitled to the benefit of the doubt.  For this reason, the 
maximum schedular evaluation of 60 percent is appropriate.  
See Gilbert, supra; 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


Entitlement to a TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  


Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2001).  Also, the 
question in determining whether a veteran is entitled to a 
TDIU is whether the veteran is capable of performing physical 
and mental acts required by employment, not whether the 
veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As set forth above, the veteran is now service-connected at 
60 percent for his duodenal ulcers.  The competent and 
probative evidence reflects that his ulcers prevent the 
ability to obtain and maintain substantially gainful 
employment.  The Board therefore finds that the objective 
criteria at 38 C.F.R. § 4.16(a) have been met for 
consideration of a TDIU.  

Addressing the service-connected disorder, the May 2001 
gastroenterologist opined that the veteran's symptoms 
"appear to be severe enough to constitute significant 
disability and prevent the veteran from obtaining or keeping 
gainful employment."  The Board gives this opinion 
substantial weight because the evidence of record supports 
it.  

Although SSA determinations regarding unemployability are not 
binding, they are nevertheless relevant in VA disability 
determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992); Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  

In this case, the SSA decision is probative insofar as it 
establishes the veteran is disabled on the basis of his 
unskilled past relevant work, limited 9th grade education, 
and diverticulitis, among other things.

The veteran's employment history is poor, with evidence of 
marginal to unskilled employment, such as a delivery person.  
The veteran stated his duodenal ulcers reduced his ability to 
bend, reach, and perform heavy lifting.  Similarly, the 
veteran reported shortness of breath as a result of his 
gastrointestinal surgeries, which affects his fatigue level 
and corresponding ability to work.

The Board cannot supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Although it may be reasonable to 
attribute the alleged functional limitations to the effects 
of his nonservice-connected degenerative disc disease and 
COPD, the May 2001 examiner elected not to do so, and the 
Board finds no competent evidence to the contrary.

The Board finds that the probative evidence of record 
supports a conclusion that the veteran's service-connected 
duodenal ulcers render him unemployable for purposes of a 
TDIU.  Gilbert, supra.


ORDER

Entitlement to a 60 percent evaluation for postoperative 
duodenal ulcer with history of pseudodiverticulum, 
pyloroplasty, bilateral vagotomy, antrectomy, and Billroth I 
anastomosis, with post-gastrectomy dumping syndrome, is 
granted, subject to the governing criteria applicable to the 
payment of monetary awards.   

Entitlement to a TDIU is granted, subject to the governing 
criteria applicable to the payment of monetary awards.   



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

